NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


              HELENE DENITANG, et al., Plaintiffs/Appellants,

                                         v.

          ARIZONA THERAPY SOURCE SALES SERVICE, INC.,
                       Defendant/Appellee.

                              No. 1 CA-CV 20-0050
                                 FILED 12-1-2020


            Appeal from the Superior Court in Maricopa County
                           No. CV2017-012355
                  The Honorable James D. Smith, Judge

                                   AFFIRMED


                                    COUNSEL

Gill Law Firm, Buckeye
By Jeffrey R. Gill, Meghann L. St. Thomas
Co-Counsel for Plaintiffs/Appellants

Miller, Pitt, Feldman & McAnally, P.C., Tucson
By Timothy P. Stackhouse, Stanley G. Feldman, Gerald Maltz
Co-Counsel for Plaintiffs/Appellants

The Moulton Law Firm, P.C., Scottsdale
By Timothy L. Moulton
Co-Counsel for Defendant/Appellee
Hill, Hall & DeCiancio, PLC, Phoenix
By Christopher Robbins
Co-Counsel for Defendant/Appellee

Mark W. Clary, P.L.L.C., Tempe
By Mark W. Clary
Co-Counsel for Defendant/Appellee



                      MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Jennifer B. Campbell and Chief Judge Peter B. Swann
joined.


W I N T H R O P, Judge:

¶1              Plaintiff Samuel Ndjedanem Beti, by and through his legal
guardian, Helene Denitang, appeals the superior court’s judgment after a
jury trial in favor of Defendant Arizona Therapy Source Sales Service, Inc.
(“AZ Therapy”). The underlying negligence action arose out of injuries Beti
sustained during a physical therapy session at Strength Training, Inc.
(“STI”). Beti argues that several errors occurred that require a new trial.
For the following reasons, we affirm.

                FACTS1 AND PROCEDURAL HISTORY2

¶2           On July 18, 2013, Beti, then 15 years old, was engaging in
physical therapy at STI following knee surgery due to a basketball injury.
The physical therapy included walking on a treadmill owned and


1      We review the evidence in the light most favorable to upholding the
verdict. See, e.g., McFarlin v. Hall, 127 Ariz. 220, 224 (1980).

2      AZ Therapy argues Beti’s “Statement of Facts” in his opening brief
“is so cryptic and incomplete as to provide little assistance” in resolving
this appeal. We agree that Beti’s briefing contains deficiencies. See, e.g.,
ARCAP 13(a)(5), (7). Nonetheless, we decline to summarily reject Beti’s
appeal on this basis. See Clemens v. Clark, 101 Ariz. 413, 414 (1966); Lederman
v. Phelps Dodge Corp., 19 Ariz. App. 107, 108 (1973).



                                      2
                DENITANG, et al. v. ARIZONA THERAPY
                       Decision of the Court

maintained by STI.3 At some point while on or near the treadmill, Beti fell
and hit his head on the floor of the STI facility, suffering brain trauma. STI
personnel did not observe the fall.

¶3             Prior to these events, STI conducted daily, weekly, and
monthly inspections, testing, and maintenance of the treadmill to ensure it
was working properly. Additionally, STI had hired AZ Therapy to perform
annual electrical safety inspections of some of its training equipment,
including the treadmill used by Beti. These inspections were solely
electrical safety inspections intended to prevent electrical-shock or fire
hazards; they did not include, or need to include, inspection of mechanical
components, such as the deck or belt. On May 30, 2013, approximately two
months before Beti was injured, AZ Therapy had conducted its most recent
annual electrical safety inspection of the treadmill.

¶4             In August 2014, Beti, through his grandmother, Denitang,
filed a complaint against STI and its employees for negligence, premises
liability, and medical negligence in Maricopa County Superior Court case
no. CV2014-011009. STI’s insurance carrier intervened, and the claims were
eventually settled.

¶5             During the litigation involving STI, several experts performed
multiple inspections of the treadmill. STI had retained Timothy Leggett, a
mechanical engineer, and Johan Ivarsson, Ph.D., a biomechanical engineer,
to inspect STI’s facility and the treadmill, prepare reports, and possibly
testify. Leggett was hired to examine the mechanical/functional aspects of
the treadmill and to address the opinions of Beti’s expert, David Paulus,
Ph.D., a mechanical engineer; Dr. Ivarsson was hired to conduct a
biomechanical analysis to determine what fall scenarios were consistent
with the evidence in the case and to address the opinions of Kerry Knapp,
Ph.D., Beti’s expert in injury biomechanics and human anatomy.

¶6             In March 2015, approximately one year and eight months
after the incident, Leggett and Dr. Ivarsson inspected, measured, and
conducted various operational tests on the treadmill, including walking on
it at different speeds and elevations, and observing others using it. They
also gathered information about what had happened on the day of Beti’s
injury and Beti’s body position after the incident. Dr. Ivarsson returned to
inspect the treadmill again in March 2016. On September 30, 2016—more
than three years after Beti’s accident—Dr. Paulus and Dr. Knapp performed
their only inspection of the treadmill. Subsequently, Leggett and Dr.


3      This was the third time Beti had used the treadmill.


                                      3
                DENITANG, et al. v. ARIZONA THERAPY
                       Decision of the Court

Ivarsson inspected the treadmill again in February 2017. Finally, in April
2017, Leggett conducted another inspection of the treadmill, which was
apparently still in use.4

¶7            In September 2017, Beti, through Denitang, filed a negligence
complaint against AZ Therapy. Beti alleged that, in inspecting the
treadmill, AZ Therapy negligently failed to identify and repair the
treadmill’s worn deck, and as a result, when Beti was using the treadmill,
the belt snagged on the deck, causing it to “stutter” and causing Beti to fall
off the treadmill.

¶8             AZ Therapy (1) denied that it owed Beti a duty; (2) contended
that even if a duty existed, it had not breached any duty; and (3) denied that
any of Beti’s injuries were actually or proximately caused by its actions or
failure to act. AZ Therapy maintained Beti could not show its electrical
inspection was negligent or that any treadmill problem, if one existed,
caused Beti to fall. Not surprisingly, AZ Therapy contended that, at best,
Beti’s experts could “only guess or speculate about the possible events
leading up to and causing the alleged uncontrolled fall.”

¶9             At trial, Dr. Paulus and Dr. Knapp testified on behalf of Beti.
Dr. Paulus testified he was retained to inspect the condition of the treadmill,
and he opined that the treadmill had become unsafe to use because the belt
was “glazed,” the deck was “worn out,” and the handrails were “loose.”
On cross-examination, Dr. Paulus testified he walked, ran, and changed
elevation on the treadmill while conducting his examination of the
machine, and he conceded he had not tripped, stumbled, slipped, fallen, or
lost his balance, despite wearing hiking shoes while doing so. Dr. Knapp
testified that Beti’s resting position was consistent with an uncontrolled fall
off the back of the treadmill while it was running at 3.3 miles per hour. On
further direct examination, Dr. Knapp testified that although he was “old”
with “walking issues,” he also had walked on the treadmill—ostensibly
while wearing cowboy boots—without falling, but he did note he held onto
the treadmill’s rails as a safety precaution. Neither testified to experiencing
or observing any “stutter” in the operation of the treadmill belt.



4       At trial, some STI employees testified they believed the treadmill
was eventually taken out of service, but they were unclear when that
occurred. Dr. Paulus, relying on the statements of those STI employees,
testified he believed the treadmill had been taken out of service, but stated
that even if it had not been, the additional wear from several additional
years of service “wouldn’t have changed it that much more.”


                                      4
                DENITANG, et al. v. ARIZONA THERAPY
                       Decision of the Court

¶10           AZ Therapy retained Leggett and Dr. Ivarsson, the same
experts retained by STI, and each testified at trial. Leggett testified in part
that when he walked on the treadmill and observed others, including Dr.
Ivarsson, doing so, the treadmill appeared to run properly and he observed
nothing wrong with its belt or deck; he conceded, however, that he had not
dismantled the machine to look under the belt. Dr. Ivarsson testified in part
that he and Leggett, who vary substantially in size, each walked on the
treadmill to determine if its deceleration might be affected by body weight,
and he opined that “basic physics” disproved Dr. Knapp’s opinion, which
he contended failed to account for critical facts and testimony from other
witnesses. On cross-examination, he explained he had walked on the
treadmill because he “wanted to get a sense for it,” and that he was not
necessarily implying the treadmill was safe when Beti was injured.5 AZ
Therapy also elicited testimony on cross-examination from a long-time STI
employee, Dane Dorsten—whose duty it was to inspect, conduct safety
checks on, and maintain the treadmill—that he was unaware of any
“mechanical problems, defects, conditions or incidents involving this
treadmill,” either in the three years he had been employed at STI before
Beti’s accident or in the years afterward.

¶11           At the conclusion of the nine-day trial, the jury returned a
general defense verdict in favor of AZ Therapy.6 The superior court
subsequently entered final judgment in favor of AZ Therapy. Beti moved
for a new trial and an evidentiary hearing on the motion, which the court
denied.

¶12            We have jurisdiction over Beti’s timely appeal. See Ariz. Rev.
Stat. (“A.R.S.”) § 12-2101(A)(1), (5)(a).


5     Beti concedes that “Dr. Ivarsson did not testify about whether the
treadmill seemed to operate safely.”

6       The verdict forms contained no findings except the verdict (and an
allocation of fault and damages if the jury found AZ Therapy liable).
Additionally, no special interrogatories were submitted to the jury, and it
appears none were requested. In general, “[t]he rule in Arizona is that, in
the absence of a request that the jury bring in a special verdict on each count
if several counts, issues or theories are tried and submitted to the jury, a
general verdict will stand if evidence on one count, issue or theory is
sufficient to sustain the verdict.” Papastathis v. Beall, 150 Ariz. 279, 283
(App. 1986) (citing Reese v. Cradit, 12 Ariz. App. 233, 238-39 (1970) (citing
cases)).


                                      5
                DENITANG, et al. v. ARIZONA THERAPY
                       Decision of the Court

                                 ANALYSIS

       I.     Beti’s Challenges to AZ Therapy’s Expert Witnesses

¶13            To establish a negligence claim, a plaintiff must prove four
elements: (1) a legal duty or obligation requiring the defendant to conform
to a certain standard of care; (2) the defendant’s failure to conform to the
required standard; (3) a causal connection between the defendant’s conduct
and the plaintiff’s resulting injury; and (4) actual loss or damages. Gipson
v. Kasey, 214 Ariz. 141, 143, ¶ 9 (2007); Ontiveros v. Borak, 136 Ariz. 500, 504
(1983) (citing William L. Prosser, Handbook on the Law of Torts § 30, at 143
(4th ed. 1971); Wisener v. State, 123 Ariz. 148, 149 (1979)).

¶14           On appeal, Beti argues the superior court erred in allowing
AZ Therapy’s experts—Leggett and Dr. Ivarsson—to testify about their
post-accident use of the treadmill and Leggett’s observations of others
walking on the treadmill without incident because their testimony was not
the proper subject of expert testimony7 and was, according to Beti, at least
in part duplicative, violating the one-expert-per-issue rule.8 Beti further
maintains “[t]here was no foundation for admission of the purported lack
of post-incident accidents” because “[t]here was no testimony that STI or
AZ Therapy had any system in place to ensure they would have known of
any incidents,” and any testimony about walking on the treadmill “was not
helpful to the jury.”




7      Beti argues AZ Therapy’s experts provided mere “opinion
testimony,” akin to a lay witness testifying to the estimated speed of an
automobile, because they provided relatively few facts to support the
inferences they drew.

8      To avoid duplicative and cumulative expert opinions, each side is
presumptively allowed only one expert per issue. See Ariz. R. Civ. P.
(“Rule”) 26(b)(4)(F)(i) (stating that, generally, “[u]nless the parties agree or
the court orders otherwise for good cause, each side is presumptively
entitled to call only one retained or specially employed expert to testify on
an issue”). Nonetheless, the rule contemplates liberal expansion of its
presumptive limitation when “an issue cuts across several professional
disciplines.” Ariz. R. Civ. P. 26(b)(4) cmt. to 1991 amend. to Rule 26(b)(4));
see also Hardt v. AZHH, LLC, 242 Ariz. 449, 452, ¶ 11 (App. 2017)
(recognizing the simple intent of the rule is to limit the presentation of
cumulative evidence).


                                       6
                DENITANG, et al. v. ARIZONA THERAPY
                       Decision of the Court

¶15            We will affirm the superior court’s rulings on the admission
of evidence absent an abuse of discretion or legal error and resultant
prejudice. See Gemstar Ltd. v. Ernst & Young, 185 Ariz. 493, 506 (1996); Brown
v. U.S. Fid. & Guar. Co., 194 Ariz. 85, 88, ¶ 7 (App. 1998) (citing Gasiorowski
v. Hose, 182 Ariz. 376, 382 (App. 1994)). Thus, we will not reverse if the jury
would have reached the same verdict without the admitted evidence. See
Brown, 194 Ariz. at 88, ¶ 7. We review legal questions and the interpretation
of statutes de novo. See, e.g., Open Primary Elections Now v. Bayless, 193 Ariz.
43, 46, ¶ 9 (1998).

¶16            We also review the denial of a motion for a new trial for an
abuse of discretion. First Fin. Bank, N.A. v. Claassen, 238 Ariz. 160, 162, ¶ 8
(App. 2015); Larsen v. Decker, 196 Ariz. 239, 244, ¶ 27 (App. 2000). In
considering a motion for a new trial, the superior court “must respect the
role of the jury and the integrity of the jury trial system.” State v. Fischer,
242 Ariz. 44, 50, ¶ 19 (2017) (citing Cal X–Tra v. W.V.S.V. Holdings, L.L.C.,
229 Ariz. 377, 403, ¶ 88 (App. 2012)). Determining the credibility of
witnesses and finding the facts is primarily the province of the jury, and a
judge has no “vote in deciding the case, much less a vote equal to or greater
than that of the jurors; but given the judge’s training, experience, and
unique vantage point, the judge must have substantial latitude in
overseeing the jury verdict.” Id.; see also Reeves v. Markle, 119 Ariz. 159, 163
(1978) (recognizing that we generally afford the trial court wide deference
because “[t]he judge sees the witnesses, hears the testimony, and has a
special perspective of the relationship between the evidence and the verdict
which cannot be recreated by a reviewing court from the printed record”).

¶17            In determining whether Beti has been prejudiced, we examine
whether the alleged errors materially affected his rights. See Ariz. R. Civ.
P. 59(a)(1) (“The court may, on motion, grant a new trial on all or some of
the issues--and to any party--on any of the following grounds materially
affecting that party’s rights . . . .”); see also Callender v. Transpacific Hotel
Corp., 179 Ariz. 557, 562 (App. 1993) (“To justify reversal, trial errors must
be prejudicial to the substantial rights of the appealing party.” (citing
Walters v. First Fed. Sav. & Loan Ass’n of Phoenix, 131 Ariz. 321, 326 (1982))).

¶18           Here, even assuming without deciding that the superior court
improperly admitted some portions of testimony from AZ Therapy’s
experts, and further assuming none of Beti’s arguments with regard to the
expert testimony were waived (as argued by AZ Therapy), Beti cannot
demonstrate that his rights were materially affected and prejudice resulted
requiring a new trial.



                                       7
                DENITANG, et al. v. ARIZONA THERAPY
                       Decision of the Court

¶19           In considering Beti’s motion for a new trial, the superior court
thoroughly addressed Beti’s expert witness testimony arguments,
including his argument that, if the evidence should have been excluded, he
had been prejudiced. In concluding that Beti had not been prejudiced, the
court explained:

       [Beti’s] claim depended on [AZ Therapy] performing
       comprehensive safety checks of the equipment at the physical
       therapy facility. [AZ Therapy’s] principal [Alan Stotts]
       testified unambiguously that he never provided
       comprehensive safety inspections; instead, his annual visits
       examined only the electrical functions of certain machines.[9]
       Every witness from the [STI] physical therapy facility
       acknowledged that facility employees performed daily,
       weekly, and monthly inspections—inspections that one
       would expect to note worn decks or belts. The jury learned of
       [Beti’s] allegations in earlier litigation that the physical
       therapy facility was responsible for the unreasonably
       dangerous condition of the treadmill.[10]

¶20          Having observed first-hand the witnesses and evidence
presented, the superior court was best qualified to determine whether a
new trial was warranted. See Reeves, 119 Ariz. at 163. The superior court
did not abuse its sound discretion in concluding the jury would have
reached the same verdict even without presentation of the challenged
evidence, and therefore did not abuse its discretion in upholding the verdict
and denying Beti’s motion for a new trial. See Fischer, 242 Ariz. at 50, ¶¶ 19-


9      Beti never alleged that any electrical problem with the treadmill
caused him to fall, and at oral argument, Beti’s appellate counsel conceded
this was “not an electrical accident.” Further, Beti’s expert witness, Dr.
Paulus, testified he did not find any electrical problem with the treadmill;
instead, he identified only what he believed were mechanical problems with
the treadmill.

10     We further note that AZ Therapy’s experts, by category of expertise,
corresponded to those utilized by Beti; as such, any general assertion that
AZ Therapy violated the “one expert per issue” rule is rejected out of hand.
Further, the testimony of Leggett and Dr. Ivarsson was responsive to the
observational and opinion testimony offered by Dr. Paulus and Dr. Knapp.
As such, the testimony of the defense experts can hardly be characterized
as impermissibly cumulative.


                                      8
                DENITANG, et al. v. ARIZONA THERAPY
                       Decision of the Court

25. On this record, Beti’s generalized claim that he was prejudiced is simply
unsupported.11

       II.    Alleged Witness Coaching

¶21          Beti also argues the superior court abused its discretion by not
holding an evidentiary hearing on a juror’s allegation of witness
“coaching.” Beti maintains he was denied a fair trial when defense counsel,
Timothy L. Moulton, allegedly coached Stotts while Stotts was on the
witness stand.

¶22            We will not overturn a decision regarding the conduct of a
trial absent an abuse of the superior court’s discretion. See State v. Just, 138
Ariz. 534, 550 (App. 1983). Further, we review for an abuse of discretion
the superior court’s denial of an evidentiary hearing, see State v. Hidalgo, 241
Ariz. 543, 548, ¶ 7 (2017), and the denial of a motion for new trial based on
alleged witness coaching, see State v. Fullen, 1 Ariz. App. 466, 470 (1965).

¶23           In general, a party’s failure to object at the time of an alleged
error constitutes a waiver of the objection, absent fundamental error. See
generally Monaco v. HealthPartners of S. Ariz., 196 Ariz. 299, 305, ¶ 16 (App.
1999) (“Prompt objection allows the trial court to ‘impose restraints upon
counsel once it appears that argument is proceeding past legitimate
boundaries.’” (quoting Grant v. Ariz. Pub. Serv. Co., 133 Ariz. 434, 453


11      At oral argument, Beti’s appellate counsel argued the testimony of
Mark Hyland, the clinical director at STI, established that AZ Therapy owed
a duty to Beti and others using the STI equipment based on the 2013 version
of Arizona Administrative Code (“A.A.C.”) R9-10-1030 and the oral
agreement and course of conduct between STI and AZ Therapy. The plain
language of A.A.C. R9-10-1030 does not by itself establish such a duty on
AZ Therapy’s part, and the testimony of Hyland—who conceded
throughout his testimony that he did not recall any conversations with
Stotts as to AZ Therapy’s responsibilities and did not know or understand
what AZ Therapy did—may be generously characterized as equivocal
speculation, even assuming, as we must, that he was credible. See Premier
Fin. Servs. v. Citibank (Ariz.), 185 Ariz. 80, 85 (App. 1995). Accordingly,
although we do not decide the issue, we have serious doubts whether AZ
Therapy voluntarily assumed a duty to Beti and other users of the treadmill
to provide mechanical inspections or otherwise prevent slips, trips, and
falls based on the oral agreement between AZ Therapy and STI for AZ
Therapy to ensure that STI stay in compliance with State of Arizona
electrical safety regulations.


                                       9
               DENITANG, et al. v. ARIZONA THERAPY
                      Decision of the Court

(1982))). Further, we will not reverse a superior court’s discretionary,
factual finding that attorney misconduct did not occur or did not actually
influence the verdict unless the record clearly establishes the court was
incorrect. Id. at ¶ 18 (“[E]ven if we assume misconduct did occur, the trial
court’s denial of appellants’ motion for new trial necessarily implies that
the court did not find the misconduct of such magnitude that it actually
influenced the verdict.”).

¶24          On the eighth day of trial, after Stotts testified, the superior
court advised both counsel outside the presence of the jury that a juror had
informed the bailiff that “she observed [AZ Therapy’s counsel] Mr.
Moulton shaking his head or nodding [and] that the juror interpreted [this]
to be coaching the witness [Alan Stotts].”12 The superior court noted that it
“didn’t observe anything,” but suggested that, ”if somebody feels like they
need to go look at FTR[13] to see what’s going on, they can . . . and then if
you want to point me to specific timestamps, I’ll take a look at it.” Moulton
denied having coached Stotts, and after a brief discussion, Beti’s counsel
agreed, stating, “And our position, . . . I don’t think there’s any
impropriety.” Beti’s counsel then stated he did not “want to investigate if
Mr. Moulton did something wr[o]ng,” but requested that he be allowed to
“look at some case law tonight just to see if there’s any issues” and “to
preserve anything that we need to do given what was reported.”

¶25           Later that evening, AZ Therapy emailed the court and Beti’s
counsel, moving for a mistrial or other curative measures on the basis that
it had been, or was likely to be, prejudiced by the juror’s observations.
Before trial continued the next morning, the court addressed the motion,
noting that “one of the proposals was that we remove that juror as an
alternate.” Counsel for Beti objected to both the motion for a mistrial and
removal of the juror as a curative measure. After a lengthy discussion,
during which neither party requested the court hold an evidentiary hearing




12    The court did not provide either counsel with the juror’s identity.

13     In general, FTR, or “For the Record,” is a digital video recording
system used to record court proceedings, often in lieu of a court reporter.
Gersten v. Gersten, 223 Ariz. 99, 101, ¶ 3 (App. 2009).



                                     10
                DENITANG, et al. v. ARIZONA THERAPY
                       Decision of the Court

or otherwise question the juror,14 the court denied the motion.15 As part of
the discussion, both parties agreed not to mention the juror’s allegation
during closing argument, and the court agreed to modify a standard jury
instruction to address the issue. The modified jury instruction stated, “The
lawyers’ questions, arguments, and conduct are not evidence. You should
not consider those things when reaching your verdict.” (Emphasis added.)
Counsel for both parties agreed to this modified instruction, which the
court read to the jury as part of the court’s final instructions.

¶26          After the jury rendered its verdict and the court issued its
judgment in favor of AZ Therapy, Beti moved for a new trial and a related
evidentiary hearing, arguing in part that defense counsel had “improperly
coached defendant Alan Stotts during cross-examination.”

¶27             The superior court denied Beti’s request for an evidentiary
hearing, noting, “The FTR recording exists, and the Court is able to review
it. [Beti] did not explain what other evidence would warrant an evidentiary
hearing on this issue.” Beti then filed a second request for an evidentiary
hearing, based in part on an alleged unrelated error in the certified
transcript16 and in part on Beti’s previous allegation of witness coaching,
and the court again denied Beti’s request:


14      Although neither party raised the issue of separately questioning the
juror, the superior court nonetheless stated it was not inclined to do so, out
of concern that such questioning would simply highlight the issue to the
juror and, even with instructions not to consider the issue, might create
prejudice where none existed. AZ Therapy’s counsel expressed agreement
with the court’s stance as to this issue, and Beti’s counsel did not object.

15       During the discussion, counsel for Beti stated she had not reviewed
the recording of the previous day’s proceedings, but stated, “I know [the
court] reviewed it.” The court corrected counsel’s misperception, clarifying
it had not done so and reminding counsel, “That’s why I brought it to your
attention; so if you guys thought it was something you wanted to look at,
you could. And then you could tell me y[ea] or nay we think something
inappropriate happened.” The court also noted that, given the limitations
of the court’s recording system, it was unlikely any improper conduct, even
if it did occur, had been recorded.

16     In Beti’s reply to AZ Therapy’s response to his motion for new trial,
Beti pointed to a portion of the July 16, 2019 (Day 7) trial transcript that



                                     11
               DENITANG, et al. v. ARIZONA THERAPY
                      Decision of the Court

      [Beti] did not identify any evidence or testimony he would
      present at such a hearing. [Beti] did not indicate whether his
      counsel reviewed the FTR recording of the portion of the trial
      at issue, whether counsel has contacted the court reporte[r]
      about the issue, or whether his counsel disputed [AZ
      Therapy’s] assertions. The Court will not schedule an
      evidentiary hearing without such information.

¶28            The superior court then denied Beti’s new trial motion,
rejecting Beti’s argument on “witness coaching”:

              A juror told Court staff that the juror believed one of
      [AZ Therapy’s] lawyers was coaching [Stotts] via nods and
      headshakes while he testified. The Court reviewed the FTR
      recording of the alleged coaching and did not see any
      improper behavior. [Counsel for Beti] tacitly conceded in her
      Motion [for New Trial] that the recording is benign. If any
      coaching occurred, it was not significant. Moreover, the
      alleged coaching appeared to harm the juror’s impression of
      defense counsel more than anything else. The Court cannot
      discern, and [Beti] did not suggest, any way in which
      purported coaching affected the witness’ testimony. Indeed,
      [Beti] opposed [AZ Therapy’s] motion for a mistrial after the
      Court disclosed the juror’s comments. If [Beti] believed that
      the alleged coaching prevented a fair trial, then [Beti] would
      have endorsed starting anew.

¶29           Beti argues the superior court abused its discretion in denying
his requests for an evidentiary hearing in support of his motion for a new
trial. Even assuming arguendo that Beti did not waive his argument by (1)


indicated AZ Therapy’s counsel elicited testimony from Dr. Ivarsson as
both a “mechanical engineer” and a “biomechanical engineer.” Beti argued
Dr. Ivarsson’s testimony was duplicative if he testified in both engineering
capacities because Timothy Leggett had testified as AZ Therapy’s
mechanical engineering expert. AZ Therapy disputed the accuracy of the
transcript, arguing counsel had said “biomechanical engineer” in both
questions to Dr. Ivarsson, and moved to correct the record. After reviewing
the FTR recording of the portion of the trial at issue, the court concluded
AZ Therapy’s counsel had used the term “biomechanical engineer” in both
instances and Beti had effectively conceded this point by failing to respond
to the motion. The court granted AZ Therapy’s motion to correct the record
by replacing the word “mechanical” with the word “biomechanical.”


                                     12
                DENITANG, et al. v. ARIZONA THERAPY
                       Decision of the Court

initially conceding that no impropriety had occurred, (2) failing to review
the FTR recording before trial the next day, (3) objecting to both AZ
Therapy’s motion for a mistrial and removal of the juror as a curative
measure, (4) failing to timely request the court hold an evidentiary hearing
or otherwise question the juror, and (5) agreeing that modification of the
final jury instructions would suffice as a precautionary curative measure,
we find no error.

¶30            In deciding Beti’s motion for a new trial, the superior court
reviewed the portion of the July 17, 2019 FTR video at issue (from 2:15 p.m.
to 2:30 p.m.) and “did not see any improper behavior.” We have also
reviewed that same portion of the FTR recording, which was submitted
pursuant to this court’s order, and to the extent we were able to view
counsel and the witness, observed nothing that would support a claim of
witness coaching. Beti’s attorneys had an opportunity to view the same
FTR video before requesting an evidentiary hearing, but apparently failed
to do so, and outside of the jury member’s allegation, they have provided
nothing except speculation to support their accusation that improper and
potentially prejudicial witness coaching occurred. We will not reverse
based on mere unsupported speculation of prejudice, see E. Camelback
Homeowners Ass’n v. Ariz. Found. for Neurology & Psychiatry, 18 Ariz. App.
121, 128 (1972), and do not approve of counsel failing to raise or fully litigate
an issue before the superior court in the hope that, if they fail to win their
case on its merits, they have an “ace in the hole” to rely on as a means of
securing reversal on appeal, see State v. Henderson, 210 Ariz. 561, 567, ¶ 19
(2005) (disapproving of a defendant “taking his chances on a favorable
verdict, reserving the ‘hole card’ of a later appeal on a matter that was
curable at trial, and then seeking appellate reversal” (brackets and citation
omitted)); Kinman v. Grousky, 46 Ariz. 191, 193 (1935) (noting that such a
practice is “obviously unfair to a busy trial judge and certainly not in
furtherance of justice and the determination of cases on their merits”).

¶31          On this record, the superior court did not abuse its discretion
in denying Beti’s requests for an evidentiary hearing or otherwise err in
denying Beti’s new trial motion on the basis of the juror’s allegation of
“witness coaching” by AZ Therapy’s counsel.

       III.   Standing While Objecting

¶32         Beti also argues error occurred because AZ Therapy’s counsel
stood to make objections. We discern no error.




                                       13
                DENITANG, et al. v. ARIZONA THERAPY
                       Decision of the Court

¶33            We will not overturn a decision regarding the conduct of a
trial absent an abuse of the superior court’s discretion. See Just, 138 Ariz. at
550.

¶34             On the second day of trial, the superior court requested that
AZ Therapy’s counsel stand when making an objection, stating, “Counsel,
if you stand when you make an objection, it will trigger the witness [to
either not answer or stop talking], and it will also give me an opportunity
to see if there’s an objection.”17 AZ Therapy’s counsel agreed to do so. Later
that same day, the court reminded both counsel:

               Oh, and I did make a statement during the testimony,
       but just for both of you. If you are making an objection, it’s
       much better for me if you stand, because I’m either looking at
       the witness [or] I may be pulling up an exhibit, so I’ll see
       somebody stand up out of my peripheral vision, and I can
       either stop a witness from answering, or I’ll be able to address
       it much more effectively that way. Plus, it will also signal to
       the witness that there’s something about to happen, and he or
       she probably will stop. And if they don’t stop, I’ll interrupt
       them.

¶35            On the eighth day of trial, Beti’s counsel objected to AZ
Therapy’s counsel standing while making objections. The court denied the
objection, explaining that counsel “doesn’t want a witness to answer
something that he finds objectionable.” Later that day, the court reminded
Beti’s counsel to do the same, stating, “By the way, again, as I explained
earlier, could you stand when you state an objection so we’re all aware that
the objection is coming?” Beti’s counsel also agreed to do so.

¶36          In this case, by standing when making an objection, AZ
Therapy’s counsel merely followed the superior court’s instruction that
counsel stand to make objections. Beti does not explain how he was
prejudiced by this common-sense procedure, and we find no error in its
application.




17     In its answering brief, AZ Therapy represents, without citation to the
record, that on the last page of the superior court’s “Protocols,” the court
had previously directed the attorneys to stand when making objections.
Beti does not dispute this unsupported representation in his reply brief.


                                      14
       DENITANG, et al. v. ARIZONA THERAPY
              Decision of the Court

                      CONCLUSION

¶37   The superior court’s judgment is affirmed.




                AMY M. WOOD • Clerk of the Court
                FILED: AA




                               15